AGREEMENT


AGREEMENT, dated as of August 12, 2005 (the “Agreement”), between VENTURES
NATIONAL INCORPORATED D/B/A TITAN GENERAL HOLDINGS, INC., a Utah (the
"Borrower"), and LAURUS MASTER FUND, LTD., c/o Ironshore Corporate Services
Ltd., P.O. Box 1234 G.T., Queensgate House, South Church Street, Grand Cayman,
Cayman Islands (the "Laurus”").


WITNESSETH


WHEREAS, the Borrower has executed and delivered that certain secured revolving
note dated November 20, 2003 in favor of Laurus (the “November 2003 Revolving
Note”), and the Borrower and Laurus are parties to that certain registration
rights agreement dated as of November 20, 2003 (the “November 2003 Registration
Rights Agreement”); and


WHEREAS, the Borrower has executed and delivered that certain minimum borrowing
note dated November 20, 2003 in favor of Laurus (the “November 2003 MB Note”);
and


WHEREAS, the Borrower has executed and delivered that certain convertible term
note dated November 20, 2003 in favor of Laurus (the “November 2003 Term Note”);
and


WHEREAS, the Borrower has executed and delivered that certain convertible term
note dated March 30, 2004 in favor of Laurus (the “March 2004 Term Note”, and
together with the November 2003 Revolving Note, the November 2003 MB Note and
the November 2003 Term Note, the “Notes”), and the Borrower and Laurus are
parties to that certain registration rights agreement dated as of March 30, 2004
(together with the November 2003 Registration Rights Agreement, the
“Registration Rights Agreements”); and


WHEREAS, the Borrower has issued certain common stock purchase warrants to
Laurus in connection with the November 20, 2003 and March 30, 2004 financings
(the “Warrants”); and


WHEREAS, the Borrower intends to acquire all of the outstanding capital stock of
Oblio Telecom, Inc., a Delaware corporation (“Oblio”) from Farwell Equity
Partners, LLC, its affiliate, in exchange for the issuance of 66,000,000 common
shares and upon completion of the acquisition, Borrower will have approximately
101,000,000 common shares outstanding; and


WHEREAS, in connection with the acquisition of Oblio (the “Acquisition”), the
Borrower and Laurus wish to enter into certain agreements related to Notes and
the Warrants, which agreements shall be negotiated and executed by the parties
subsequent to the date of the Acquisition of Oblio (the “Definitive Agreement”);
 
NOW THEREFORE in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------




ARTICLE 1.
THE AGREEMENTS




Subject to the terms and conditions set forth in this Agreement and subject to
the negotiation and execution of the Definitive Agreement, the Borrower and
Laurus hereby agree to execute the Definitive Agreement containing the following
provisions which shall be effective as of the date of the Oblio Acquisition:


1.1  The Fixed Conversion Price (as defined in the Notes), shall be increased
from $0.40 per share to $1.50 per share.


1.2  Until March 1, 2006, Borrower’s prepayment penalties under the Notes shall
equal 5% of any principal amount prepaid; after March 1, 2006, Borrower’s
prepayment penalties shall equal the amounts called for under the Notes.


1.3  The maturity date of the November 2003 Revolving Note and the November 2003
MB Note, together with the loan and security agreement related thereto, shall be
extended until August , 2008.


1.4  The minimum monthly principal payment pursuant to the March 2004 Term Note
shall be $25,000 per month from October 1, 2005, together with accrued interest
thereon, from September 1, 2005 through February 1, 2006, and $215,000 per
month, together with accrued interest thereon, from March 1, 2006 through March
1, 2007, with any balance paid with the final payment.


1.5  The minimum monthly principal payment pursuant to the November 2003 Term
Note shall be $25,000 per month from October 1, 2005, together with accrued
interest thereon, from September 1, 2005 through February 1, 2006, and $150,000
per month, together with accrued interest thereon, from March 1, 2006 through
November 1, 2006, with any balance paid with the final payment.


1.6  The Borrower shall be permitted to immediately borrow all funds available
pursuant to the loan and security agreement between the Borrower and Laurus
dated as of November 20, 2003 and the over-advance amendment thereto dated as of
April 4, 2005. The collateral pledged by Farwell Equity Partners, LLC, a
Delaware limited liability corporation in support of such over-advance facility
shall continue to be pledged to Laurus until such time as the over-advance
facility is indefeasibly repaid in full.


1.7  Laurus holds 3,500,000 Warrants of various maturities and conversion
prices. All Warrants issued to Laurus prior to the date hereof shall be
cancelled and of no further force or effect.


1.8  The Borrower shall issue 2,500,000 shares of its common stock to Laurus
(the “Shares”).


-2-

--------------------------------------------------------------------------------


1.9  Section 2(b) of the Registration Rights Agreements shall be amended to
provide that a registration statement covering the resale of the securities
issuable upon conversion of the Notes, together with the Shares, shall be
declared effective by the Securities and Exchange Commission no later than 90
days following the closing date of the Acquisition of Oblio by the Borrower.
Such registration statement shall also be permitted to include: (i) the shares
of common stock issuable to the sellers of assets to Oblio from Oblio Telecom,
LLP, a Texas limited liability company (the “Sellers”), upon conversion of Oblio
series A preferred stock pursuant to Oblio’s Certificate of Designation of
Series A Cumulative Convertible Preferred Stock filed with the Secretary of
State of Delaware on August , 2005; (ii) 375,000 shares of common stock issued
to the Sellers; (iii)1,250,000 shares of common stock issued to CS Equity LLC,
and; (iv) 500,000 shares of common stock issued to Kurt Jensen.
 
 


ARTICLE 2.
GENERAL PROVISIONS
 
2.1 Specific Performance. The parties hereto acknowledge and agree that the
breach of this Agreement would cause irreparable damage to the non-breaching
parties and that the non-breaching parties will not have an adequate remedy at
law. Therefore, the obligations of each of the parties under this Agreement,
shall be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith. Such remedies shall, however, be cumulative and
not exclusive and shall be in addition to any other remedies which any party may
have under this Agreement or otherwise.
2.2 Further Assurances. The parties hereto each agree to execute and deliver
such other documents or agreements and to take such other action as may be
reasonably necessary or desirable for the implementation of this Agreement and
the consummation of the transactions contemplated hereby.


2.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
2.4 Headings. Section headings of this Agreement are for reference purposes only
and are to be given no effect in the construction or interpretation of this
Agreement.




2.5 Binding Effect. This Agreement is irrevocable and shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.


-3-

--------------------------------------------------------------------------------


2.6 Counterparts. This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.






[Remainder of page intentionally left blank.]



2



-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Borrower and Laurus has caused this Agreement to
be signed in its name this 12th 10th day of August, 2005.



       
VENTURES NATIONAL INCORPORATED D/B/A TITAN GENERAL HOLDINGS, INC.
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

David Marks   Chairman

 
 

        LAURUS MASTERS FUND, LTD.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

David Grin   Fund Manager

 

 
-5-

--------------------------------------------------------------------------------



